DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. Applicant argued that, “Although exception is taken, the independent claims have been amended to include the feature that the sheets that form the pockets are joined at two or more locations spaced longitudinally between resilient elements in adjacent rows. This feature is neither disclosed nor suggested by any of the applied references. This feature allows the speedy and efficient production of a resilient unit, such as for a mattress. The units may be produced by encapsulating entire rows of springs in individual pockets one row at a time, with the machine indexing the rows in a longitudinal direction between encapsulation events (typically welding events). By joining the sheets together at two spaced apart locations between springs in successive rows -- i.e. in the direction of advancement of the rows during manufacture -- a ready-made hinge in the form of a gusset is formed between adjacent rows. This hinge can then be used to fan-fold the pad into the finished resilient unit. While it appears that Ogle does show a type of fan-folding in some of the figures, none of the embodiments has the feature of the sheets forming the pockets being joined together between springs in adjacent rows, at two or more locations that are spaced longitudinally (i.e. transverse to the extent of the rows) so as to form gussets which act as hinges. It is noted that the Examiner points to item 28 in Figure 3 as being an equivalent. However, the welds depicted there form a seam between the rows and not a gusset. They are spaced, but in a direction parallel to the rows themselves.”
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 29, and 30, it is unclear whether the rows are arranged side by side in a longitudinal direction or the resilient elements are arranged side by side in a longitudinal direction (it is further unclear whether “transverse to the extent of each row” is meant to mean the longitudinal direction extends along the extent of each row, or the longitudinal direction extends perpendicular to the extent of each row). For purposes of examination it will be assumed the rows are arranged side by side in a longitudinal direction (so in looking at Figure 3, that the longitudinal direction would go in the direction of the arrow) and that the longitudinal direction is perpendicular to the extent of each row, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim  1-11, 13-16,18-19, 22-25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of DeGroot (US Patent 5086529).
Regarding claim 1, Ogle teaches a resilient unit (Figure 1; 10) comprising a folded pad containing plural rows of resilient elements (Figure 1; 22) arranged side by side in a longitudinal direction transverse to the extent of each row (Figure 2; left to right is the longitudinal direction), wherein the resilient elements are in discrete pockets (Figure 1; 24, 26) formed by superposed sheets of material joined at locations (Figure 2; 28) between adjacent resilient elements  in adjacent rows, wherein for at least some adjacent resilient elements the sheets form a hinge when the pad is folded to form the resilient unit (Figure 2; as shown). Ogle does not teach wherein for at least some of the rows, the sheets are joined at two or more locations spaced longitudinally between resilient elements in adjacent rows to form a gusset which acts as a hinge between the adjacent rows when the pad is folded to form the resilient unit. DeGroot teaches wherein for at least some of the rows, the sheets are joined at two or more locations spaced longitudinally between resilient elements in adjacent rows (Figure 2; at 110, 210, 310, the sheets are joined at each end of 110/210/310, the ends being longitudinally spaced from each other to attach the adjacent rows (a gusset connection rather than a seam connection)) to form a gusset (Figure 2; 110/210/310) which acts as a hinge between the adjacent rows when the pad is folded to form the resilient unit. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in DeGroot in order to allow for a less tightly packed folded arrangement (See DeGroot Figure 9), resulting in a less firm support, to increase user comfort in those who prefer softer supports. 
   Regarding claim 2, DeGroot teaches the pad comprises a plurality of gussets (Figure 2; at 110, 210, 310), each between adjacent pairs of resilient elements in a longitudinal direction of the pad. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in DeGroot in order to allow for a less tightly packed folded arrangement (See DeGroot Figure 9), resulting in a less firm support, to increase user comfort in those who prefer softer supports.
Regarding claim 3, Ogle teaches successive gussets are located on alternate sides of the folded pad (Figure 2; 28, as shown).
  Regarding claim 4, Ogle teaches at least some of the resilient elements have axes that extend between gussets (Figure 2; 22, center rows).
Regarding claim 5, Ogle teaches at least some of the resilient elements have axes that are aligned in a substantially parallel fashion in the folded pad (Figure 1; 22, as shown).
Regarding claim 7, Ogle teaches a single resilient element is located between successive gussets (Figure 4; 68, shows an embodiment with individual pocketed springs between gussets 70).
Regarding claim 8, Ogle teaches a plurality of resilient elements are located between successive gussets in the pad (Figure 1; 22, as shown).
Regarding claim 9, Ogle teaches the resilient elements comprise springs (Figure 1; 22).
  Regarding claim 10, Ogle teaches the resilient elements comprise coil springs, which of metal wire (Abstract describes the springs as coil springs, which are known to ordinarily be metal wire springs).
Regarding claim 11, Ogle teaches for at least some of the springs the axial length of the spring exceeds the maximum diameter of the spring (Figure 2; 22 as shown).
Regarding claim 13, Ogle teaches in the folded pad at least some adjacent resilient elements are attached together (Column 3; lines 60-65).
Regarding claim 14, Ogle teaches the adjacent elements are attached together along an axially extending surface of the resilient elements in the folded pad (Column 3; lines 60-65 and Figure 6a-6c as shown).
  Regarding claim 15, Ogle teaches the folded pad is held in its folded configuration by a retention member (Figure 1; 16).
Regarding claim 16, Ogle teaches the retention member comprises a frame or envelope (Figure 1; 16).
   Regarding claim 18, Ogle teaches the folded pad is held in its folded configuration by its attachment to a cover sheet or sheets (Figure 1; 16, is a cover sheet which is attached around the folded pad to assist in holding it in its folded configuration).
Regarding claim 19, Ogle teaches the cover sheet or sheets cover one or both sides of the folded pad (Figure 1; 16).
Regarding claim 22, Ogle teaches the folded pad is retained in a folded configuration by a case (Figure 1; 16) or bag.
Regarding claim 23, Ogle teaches the case or bag includes padding or cushioning material (Figure 1; 14).
Regarding claim 24, Ogle teaches the folded pad comprises a fan-folded (Figures 1 and 2, as shown), accordion-folded, concertina-folded or pleated pad.
  Regarding claim 25, Ogle teaches the pad is folded upon itself first one way and then the other such that alternate gussets are located at first one side then the other side of the folded unit (Figures 1 and 2, as shown).
  Regarding claim 28, Ogle teaches the sheets of material on opposed sides of the unit differ from one another in respect of at least one characteristic from a group including optical, thermal, tactile, structural, chemical and physical (Figure 1; the upper surface covering the unit includes sheet 14 which, according to Column 3; lines 55-57 covers "at least one" surface of the pocketed spring assembly, in which case when it does not cover more than one it would constitute a different type of sheets of material than the opposing side).
   Regarding claim 29, Ogle teaches a resilient pad for forming a resilient unit (Figure 1; 10), the pad comprising plural rows of resilient elements (Figure 1; 22) arranged side by side in a longitudinal direction transverse to the extent of each row, wherein the resilient elements being in discrete pockets formed between superposed sheets of material (Figure 1; 24 and 26) joined (Figure 2; 28) between resilient elements in adjacent rows, wherein for at least some of the rows, the sheets are joined between resilient elements in adjacent rows which acts as a hinge between resilient elements either side of the hinge when the pad is folded to form a resilient unit (Figures 1 and 2, 28, as shown). Ogle does not teach wherein for at least some of the rows, the sheets are joined at two or more locations spaced longitudinally between resilient elements in adjacent rows to form a gusset which acts as a hinge between the adjacent rows when the pad is folded to form the resilient unit. DeGroot teaches wherein for at least some of the rows, the sheets are joined at two or more locations spaced longitudinally between resilient elements in adjacent rows (Figure 2; at 110, 210, 310, the sheets are joined at each end of 110/210/310, the ends being longitudinally spaced from each other to attach the adjacent rows (a gusset connection rather than a seam connection)) to form a gusset (Figure 2; 110/210/310) which acts as a hinge between the adjacent rows when the pad is folded to form the resilient unit. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in DeGroot in order to allow for a less tightly packed folded arrangement (See DeGroot Figure 9), resulting in a less firm support, to increase user comfort in those who prefer softer supports. 
   Regarding claim 30, Ogle teaches a method of making a resilient unit, the method comprising forming a resilient pad (Figure 1; 10) comprising plural rows of resilient elements (Figure 1; 22) arranged side by side in a longitudinal direction transverse to the extent of each row, encasing a plurality of the resilient elements  in discrete pockets formed by superposed sheets of material (Figure 1; 24, 26) joined (Figure 1 and Figure 2, 28) between resilient elements in adjacent rows, joining the sheets between resilient elements to form between at least some of the resilient elements a hinge, and fan- folding the pad upon itself using the hinges (Figure 2, 28 as shown), such that alternate hinges become located on opposed sides of the folded unit and axes of at least some of the resilient units become substantially parallel (Figures 1 and 2, 22, as shown). Ogle does not teach wherein for at least some of the rows, joining the sheets at two or more locations spaced longitudinally between resilient elements in adjacent rows to form a gusset between the rows. DeGroot teaches wherein for at least some of the rows, joining the sheets at two or more locations spaced longitudinally (Figure 2; at 110, 210, 310, the sheets are joined at each end of 110/210/310, the ends being longitudinally spaced from each other to attach the adjacent rows (a gusset connection rather than a seam connection)) between resilient elements in adjacent rows to form a gusset (Figure 2; 110/210/310) between the rows. It would have been obvious to one of ordinary skill in the art at 
  Regarding claim 31, Ogle teaches a mattress (Figure 1; as shown) comprising a resilient unit according to claim 1.
Claim 12, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of DeGroot (US Patent 5086529) in view of Mossbeck (US Patent Application Publication 20040025256).
Regarding claim 12, Ogle does not teach at least some of the springs the axial length of the spring is substantially equal to, or less than, the maximum diameter of the spring. Mossbeck teaches at least some of the springs the axial length of the spring is substantially equal to, or less than, the maximum diameter of the spring (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product.
Regarding claim 26, Ogle does not teach in the folded unit at least some rows of resilient elements comprise a first plurality of springs and a second plurality of springs superposed on, and/or axially adjacent, the first plurality. Mossbeck teaches in the folded unit at least some rows of resilient elements comprise a first plurality of springs and a second plurality of springs superposed on, and/or axially adjacent, the first plurality (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product.
Regarding claim 27, Ogle does not teach the first and second pluralities of springs differ in one or more characteristics including, but not limited to: length, diameter, stiffness, shape, number of coils and gauge of spring material. Mossbeck teaches the first and second pluralities of springs differ in one or more characteristics including, but not limited to: length, diameter, stiffness, shape, number of coils and gauge of spring material (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product.
  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of DeGroot (US Patent 5086529) in view of Rawls-Meehan (US Patent 7930783)
Regarding claim 17, Ogle does not teach the retention member comprises a loop or band passing around the folded pad to prevent it from unfolding. Rawls-Meehan teaches the retention member comprises a loop or band passing around the folded pad to prevent it from unfolding (Figure 9; 120 shows a retention band to hold springs in position). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include a retention band to their assembled position as in Rawls-Meehan in order to prevent movement of the springs.
  Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of DeGroot (US Patent 5086529) in view of Washburn (US Patent 5815865).
Regarding claim 20, Ogle does not teach the or each cover sheet is attached to the folded pad by adhesive or by welding to one or more positions. Washburn teaches the or each cover sheet is attached to the folded pad by adhesive or by welding to one or more positions (Column 12; lines 10-15). It would have been obvious to one of ordinary skill in the art at the 
 Regarding claim 21, Ogle does not teach the or each cover sheet is attached to one or more gussets of the pad. Washburn teaches the or each cover sheet is attached to one or more gussets of the pad (Column 12; lines 10-15, the gussets would attach to the cover through the adhesive). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Ogle to be adhered to the inside layers as in Washburn in order to ensure the mattress remains as one unit without separation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/22/2021